Citation Nr: 9921882	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to restoration of a combined 40 percent 
rating for multiple sclerosis (including its separate 
manifestations).

2.  Entitlement to a combined rating in excess of 40 percent 
for multiple sclerosis (including its separate 
manifestations).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1959 to 
November 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO).  

The procedural history of the case indicates that, by April 
1965 rating decision, the RO granted service connection for 
multiple sclerosis and assigned it the minimum 30 percent 
rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8108.  
The 30 percent rating remained in effect for more than 20 
years; thus, it is protected from reduction.  38 U.S.C.A. 
§ 110; 38 C.F.R. 3.951(b) (1998). 

In November 1985, the veteran filed a claim for an increased 
rating for multiple sclerosis.  By March 1986 rating 
decision, the RO assigned a combined 40 percent evaluation 
for the separate manifestations of the veteran's multiple 
sclerosis, effective November 14, 1985.  Specifically, the 
following ratings were assigned:  20 percent for multiple 
sclerosis (Diagnostic Codes 8018-8513), 10 percent for 
sensory loss of the left lower extremity (Diagnostic Code 
8521), 10 percent for dysarthria (Diagnostic Code 8210), 10 
percent for bladder spasticity (Diagnostic Code 7512), and 
zero percent for diplopia (Diagnostic Code 6092).  

In May 1990, the veteran's representative, on behalf of the 
veteran, filed a claim for an increased rating for his 
"multiple sclerosis disabilities," as well as service 
connection for a mental condition, secondary to multiple 
sclerosis.  In the letter, the representative also noted that 
the veteran felt he could no longer find gainful employment 
due to his disability.  

By July 1990 rating decision, the RO denied a combined 
evaluation in excess of 40 percent for the veteran's multiple 
sclerosis.  The veteran's claim for a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU) was not addressed, nor was the issue of 
service connection for a psychiatric disorder, secondary to 
multiple sclerosis.

In June 1991, the veteran's representative submitted a 
statement which is construed as timely Notice of Disagreement 
with the July 1990 rating decision.  38 C.F.R. § 20.201 
(1998).  The RO issued a Statement of the Case in November 
1991 (including citations to Diagnostic Codes 8018, 8513, 
7512, and 8210).  The veteran perfected an appeal with this 
matter in December 1991; in his substantive appeal, he again 
indicated that he had been found unemployable due to multiple 
sclerosis.

Before the matter was certified to the Board, by March 1993 
rating decision, the RO proposed to reduce the combined 
evaluation for the veteran's multiple sclerosis to 30 percent 
(based upon its conclusion that the disease was productive of 
no residuals, although the 30 percent rating was protected 
under 38 C.F.R. 3.951(b)).  That reduction was accomplished 
by June 1993 rating decision in which the RO assigned the 
following evaluations, effective September 1, 1993:  30 
percent for multiple sclerosis (Diagnostic Code 8018), zero 
percent for sensory loss of the left lower extremity 
(Diagnostic Code 8521), zero percent for dysarthria 
(Diagnostic Code 8210), and zero percent for bladder 
spasticity (Diagnostic Code 7512).  The veteran's service-
connected diplopia (previously rated zero percent disabling 
under Diagnostic Code 6092 was not mentioned).  Again, the 
issues of entitlement to a TDIU and service connection for a 
psychiatric disorder, secondary to multiple sclerosis, were 
not addressed.

Later that month, the veteran's representative submitted a 
letter disagreeing with the reduction action.  A statement of 
the case pertaining specifically to the propriety of the 
reduction action was not issued.  By April 1995 letter to the 
RO, the veteran's representative noted that the veteran had 
not been afforded his appeal rights pertaining to the 
reduction issue.  By October 1995 letter, the RO informed him 
that it considered the issue of the reduction to be part of 
the issue on appeal (that is, entitlement to an increased 
rating for multiple sclerosis).  In subsequent statements, he 
and his representative continued to dispute the ratings 
assigned by the RO.  

Based on the procedural history of this case, the Board finds 
that the issue of the propriety of the reduction of the 
combined rating for multiple sclerosis from 40 to 30 percent 
is also in appellate status.  The U.S. Court of Appeals for 
Veterans Claims (Court) has emphasized that "rating 
reduction cases" are separate from "rating increase cases"  
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction 
cases, the issue is whether the RO was justified, by a 
preponderance of the evidence, in reducing the veteran's 
rating.  If not, the rating must be restored.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).

In this case, the veteran has perfected an appeal with two 
separate issues:  namely, entitlement to an increased rating 
for multiple sclerosis (including its separate 
manifestations), and the propriety of the reduction of the 
combined rating for multiple sclerosis from 40 to 30 percent.  
In that regard, it is noted that although the veteran has not 
yet been afforded specific citations to the laws and 
regulations pertaining to the propriety of the reduction, the 
Board believes that, on a substantive basis, the essence of 
the issue has been adequately addressed by the RO and he has 
been provided appropriate notice of those decisions such to 
allow him to formulate reasonable arguments in response.  In 
view of the foregoing, and in light of the favorable decision 
below, the Board finds no prejudice to the veteran in the 
Board's consideration of this issue on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Again, it is noted that the RO has not yet addressed the 
issue of entitlement to service connection for a psychiatric 
disorder, secondary to multiple sclerosis, which the veteran 
presented in May 1990.  Moreover, at the January 1992 hearing 
and in June 1999 written argument, he and his representative 
referred to the issue of entitlement to service connection 
for bowel dysfunction, also claimed as a manifestation of 
multiple sclerosis.  The RO likewise has not yet adjudicated 
this matter.  As the outcome of the issue of entitlement to a 
combined rating in excess of 40 percent for multiple 
sclerosis is inextricably intertwined with the issues of 
service connection for a psychiatric disability and bowel 
dysfunction, the Board finds that appellate consideration of 
the former issue must be deferred by the Board until the 
question of service connection can be determined.  Likewise, 
the Board notes that the issue of entitlement to a TDIU has 
not yet been addressed; thus, it is also referred to the RO 
for initial adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to 
restoration of a 40 percent rating for multiple sclerosis has 
been obtained by the RO.  

2.  By June 1993 rating decision, the RO reduced the 
veteran's 40 percent disability rating for multiple sclerosis 
to 30 percent, based primarily on a January 1993 VA 
examination report.

3.  Sustained, material improvement in the veteran's multiple 
sclerosis was not demonstrated at the time of the June 1993 
reduction.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
rating for multiple sclerosis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.13 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim of entitlement to restoration of a 40 percent 
rating for multiple sclerosis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board is further satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The veteran has not identified any 
records of probative value which have not already been 
sought.  Therefore, no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

I.  Factual Background

A review of the record shows that by April 1965 rating 
decision, the RO granted service connection for multiple 
sclerosis based on service medical records and an April 1965 
VA medical examination report showing diagnoses of multiple 
sclerosis.  The RO assigned a 30 percent rating pursuant to 
Diagnostic Code 8018, effective November 24, 1964, the day 
following the date of the veteran's separation from active 
service.

That 30 percent rating remained in effect for over twenty 
years until November 1985, when the veteran filed a claim for 
an increased rating for multiple sclerosis.  In connection 
with his claim, he was afforded a VA medical examination in 
January 1986 at which the diagnoses included definite 
multiple sclerosis with symptoms of dysarthria, bladder 
spasticity, intermittent diplopia, and sensory loss over the 
left side of the body.  It was also noted that he sustained 
low back injury in 1981 and was status post laminectomy in 
January 1985; the diagnosis in that regard was low back 
disability, status post laminectomy with no significant 
findings secondary to that injury.

By March 1986 rating decision, the RO assigned a combined 40 
percent evaluation for the separate manifestations of the 
veteran's multiple sclerosis.  Specifically, the following 
ratings were assigned:  20 percent for multiple sclerosis 
(Diagnostic Codes 8018-8513), 10 percent for sensory loss of 
the left lower extremity (Diagnostic Code 8521), 10 percent 
for dysarthria (Diagnostic Code 8210), 10 percent for bladder 
spasticity (Diagnostic Code 7512), and zero percent for 
diplopia (Diagnostic Code 6092).  

In May 1990, the veteran's representative, on behalf of the 
veteran, filed a claim for an increased rating for his 
"multiple sclerosis disabilities."  By July 1990 rating 
decision, the RO denied a combined evaluation in excess of 40 
percent for the veteran's multiple sclerosis.  

In June 1991, the veteran's representative indicated that the 
veteran continued to experience disability due to multiple 
sclerosis.  In support of his claim, the RO obtained VA 
outpatient treatment records for the period of July 1990 to 
July 1991 showing that he was seen during this period for 
multiple sclerosis and associated complaints such as numbness 
of the lower extremities.  On a routine checkup in January 
1991, he also complained of trouble sleeping and anxiety.  
Neurological examination was within normal limits.  The 
diagnoses included transient psychosocial problems and 
multiple sclerosis, asymptomatic at this time.  On 
examination in July 1991, neurological examination was normal 
and the veteran had no complaints regarding his multiple 
sclerosis.  It was noted that he was taking Librium for 
anxiety and was doing well with this medication.  The 
diagnosis was multiple sclerosis, no neurologic deficits now.  
A follow-up checkup in six months was recommended.

By September 1991 rating decision, the RO confirmed and 
continued the combined rating for multiple sclerosis.  The 
veteran duly appealed the RO's determination, claiming that 
he had been determined to be unemployable due to multiple 
sclerosis.

In January 1992, he testified at a hearing in support of his 
claim that he had numerous manifestations of multiple 
sclerosis, including neuropathy of the upper and lower 
extremities, bowel and bladder problems, impotence, balance 
problems, and diplopia.  With respect to his bladder problem, 
he stated that he had to urinate frequently and that it was 
painful.  He also stated that he was functionally constipated 
unless he took medication.  He testified that he had 
difficulties with impotence which interfered with sexual 
relations with his wife.  He also explained that he had 
numbness of his upper and lower extremities, but he had no 
loss of strength, although he had functional difficulties 
using his hands.  Regarding his lower extremities, he stated 
that they were numb and that he "didn't walk as well as [he] 
should."  He explained that he had balance difficulties in 
the dark and when he was without a point of reference when 
walking.  He also testified that he had double vision 
occasionally and that his visual acuity seemed to worsen 
every year.  

The veteran underwent VA medical examination in January 1992.  
On examination, he walked without any imbalance and had no 
dysarthria.  Visual examination was grossly normal, 
corrected.  The veteran stated that he had occasional 
vertical diplopia.  Regarding his sensory loss of the upper 
and lower extremities, the veteran described it as diffuse 
numbness.  The examiner indicated that he could finds no 
weakness of the upper and lower extremities.  There was no 
sensory loss evident.  The examiner indicated that based on 
his history and physical findings, he would be unable to make 
a diagnosis of multiple sclerosis.  He indicated that if the 
veteran did have multiple sclerosis, he would expect to see 
more on physical findings.  As such, he indicated that he 
would discuss the veteran's case with the Chief of Radiology 
for an MRI of the brain.  A subsequent MRI of the brain 
showed multiple periventricular white matter abnormalities 
which had a typical appearance for multiple sclerosis.  An 
addendum to the examination report shows a diagnosis of MRI 
characteristic of multiple sclerosis.

In support of his claim, the veteran submitted an October 
1992 decision of an Administrative Law Judge (ALJ) of the 
Social Security Administration (SSA) finding that the veteran 
met the disability requirements of the Social Security Act, 
as amended.  The ALJ found that due to a neurological problem 
(which had been variously diagnosed as multiple sclerosis, 
transverse mellitus, a spinal cord lesion, chronic neuropathy 
of the legs and arms, and status post fusion from L4 through 
S1) the veteran had retained the residual functional capacity 
for less than a full range of sedentary work due to an 
ability to sit or walk for prolonged periods and because of a 
lack of fine dexterity due to numbness in the extremities. 

In January 1993, the veteran underwent VA orthopedic 
examination.  He reported that he sustained low back injury 
in 1991 and had undergone back surgery in 1985, consisting of 
a fusion of three discs.  He stated that he had been free of 
back pain since that time; however, he reported headaches on 
the left for which he took Motrin and stated that he was on 
Librium for anxiety.  On examination, straight leg raising 
was negative.  There was some loss of tactile sensation in a 
stocking distribution involving both legs below the level of 
the knees.  Reflexes were normal in the upper extremities; 
the right ankle jerk was not palpable.  The diagnosis was 
back injury, post operative lumbar fusion with good results.

On neurological examination in January 1993, the veteran 
reported headaches, impotence, and anxiety.  No other 
neurologic symptoms were recorded.  The assessment was 
possible asymptomatic multiple sclerosis in remission and 
anxiety disorder.  The examiner recommended that the veteran 
return as needed for "new neurologic symptoms."  

By March 1993 rating decision, the RO proposed to reduce the 
evaluation for the veteran's multiple sclerosis to 30 percent 
(based on its conclusion that the disease was asymptomatic 
per most recent VA neurologic examination, although the 30 
percent rating was protected under 38 C.F.R. 3.951(b)).  The 
veteran and his representative were notified of the proposed 
reduction by March 1993 letter and advised that they had the 
right to submit evidence and request a personal hearing.  See 
38 C.F.R. § 3.105(e).

In April 1993, the veteran indicated that "[s]omehow a 
mistake has been made, I have in no degree improved again.  I 
would request another physical at your earliest convenience.  
He did not submit additional evidence or request a hearing.

By June 1993 rating decision, the RO accomplished the 
proposed reduction and assigned the following evaluations:  
30 percent for multiple sclerosis (Diagnostic Code 8018), 
zero percent for sensory loss of the left lower extremity 
(Diagnostic Code 8521), zero percent for dysarthria 
(Diagnostic Code 8210), and zero percent for bladder 
spasticity (Diagnostic Code 7512).  The veteran's service-
connected diplopia (previously rated as zero percent 
disabling under Diagnostic Code 6092 was not mentioned).  
Again, the issues of entitlement to a TDIU and service 
connection for a psychiatric disorder, secondary to multiple 
sclerosis, were not addressed).

Also in June 1993, the veteran's representative submitted a 
letter disagreeing with the reduction.  Attached to the 
letter was a May 1993 examination report from a private 
neurologist indicating that the veteran reported fluctuating 
sensory loss in both upper extremities, as well as problems 
of incoordination.  It was also noted that he experienced 
difficulties with the lower extremities as well as bladder 
disturbances and urinary hesitancy.  In addition, it was 
noted that approximately one year prior, he had developed 
recurrent headaches which were usually well controlled with 
analgesics and not productive of nausea, vomiting, or visual 
difficulties.  On examination, cranial nerves were fully 
intact and the visual fields were full to confrontational 
finger counting.  Motor testing was normal.  There was mild 
distal diminution to pinprick sensation in the upper 
extremities as well as a moderate distal diminution to 
vibratory sense in both lower extremities.  There was no 
dysmetria or dysdiadochokinesia.  With respect to gait, the 
veteran was noted to walk on a narrow base with symmetric 
armswing.  Tandem walk was done well.  The impression was 
headaches, consistent with sinus headache or muscle 
contraction headaches and multiple sclerosis.  The examiner 
noted that the veteran continued to experience symptoms and 
signs consistent with multiple sclerosis and that it had been 
well documented by way of neuro-imaging studies.

In July 1994, the veteran underwent VA medical examination.  
He reported that he had been taking Prazosin and using a 
catheter to help his urination.  He denied nocturia, but 
stated that he sometimes double voided and had occasional 
dysuria.  The diagnosis was history of multiple sclerosis and 
small post-void residual since increasing the dose of 
Prazosin.

On VA neurological examination in July 1994, the veteran 
reported severe headaches for the past year.  He estimated 
that he experienced 12 headaches weekly, although he 
occasionally went two to three days without headaches before 
returning to his usual state.  He denied nausea or vomiting 
during his headaches.  On examination, the veteran was noted 
to have poor depth perception.  He also reported urinary 
difficulties and stated that he had had constipation for the 
past two years.  He denied bowel or bladder incontinence.  He 
also reported problems with impotency.  The veteran reported 
that he had had numbness from his feet to his groin since the 
1960's.  He also reported numbness in both upper extremities 
from the fingertips to the shoulders.  Neurological 
examination was normal.  The diagnosis was history of 
multiple sclerosis, examination is essentially normal at this 
time.  He is having problems with initiation of urination and 
with impotency.

Recently, in a June 1999 medical opinion, a private examiner 
indicated that, in his opinion, the veteran's extremity 
numbness, imbalance, bladder dysfunction, constipation, 
hemorrhoids, and anxiety disorder were manifestations of 
multiple sclerosis.

II.  Analysis

Initially, the Board notes that the evidence does not 
indicate, and the veteran does not contend, that the relevant 
notice requirements in effectuating the reduction were not 
met in this case.  See 38 C.F.R. § 3.105(e).  Rather, he and 
his representative claim that the reduction of the rating for 
multiple sclerosis from 40 to 30 percent was improper because 
his disability had not improved.  

In that regard, the Board notes that under 38 C.F.R. § 4.13 
(1998), when any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593-94.

Similarly, with respect to disability ratings (like this one) 
that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) indicate that a reduction 
in rating is warranted only if medical evidence discloses 
that there has been sustained material improvement in the 
condition, and it is reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
The record of examination and the medical-industrial history 
should be reviewed to ascertain whether the recent 
examinations to reduce the evaluations are full and complete, 
including all special examinations indicated as a result of 
general examination, and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  

Pursuant to Diagnostic Code 8018, a minimum rating of 30 
percent is assigned for multiple sclerosis.  However, 38 
C.F.R. § 4.124a provides that multiple sclerosis, like other 
neurological conditions, may be rated up to 100 percent 
disabling in proportion to the impairment of motor, sensory, 
or mental function.  In that regard, consideration is to be 
given to psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, and 
visceral manifestations with reference to the appropriate 
bodily system of the schedule.  With partial loss of use of 
one or more extremities from neurological lesions, the rating 
is to be done by comparison to mild, moderate, severe, or 
complete paralysis of the peripheral nerves.

A Note following Diagnostic Codes 8000 to 8025 provides that 
it is required for the minimum ratings for residuals under 
Diagnostic Codes 8000 to 8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e. headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

In this case, the RO decision to reduce the rating for the 
veteran's multiple sclerosis from 40 to 30 percent was based 
primarily on the results of a January 1993 VA neurological 
examination which showed that the condition was asymptomatic 
at that time.  However, the Board finds that the RO action in 
reducing the veteran's rating for multiple sclerosis from 40 
to 30 percent directly contravene the provisions of 38 C.F.R. 
§ 3.344(a).  

First, the Board notes that the January 1993 VA examination 
was not full and complete based on a review of the entire 
record.  In that regard, there is no indication of record 
that the claims folder was available for the examiner's 
review in January 1993.  In any event, the Board notes that 
the RO did not obtain supporting medical records from SSA, 
including those upon which the ALJ based his decision that 
the veteran was totally disabled due to a neurologic 
disability.  In another rating reduction case, Hayes v. 
Brown, 9 Vet. App. 67 (1996), the Court noted that as part of 
the obligation to review a thorough and complete record, VA 
is required to obtain evidence from SSA and give that 
evidence appropriate consideration and weight.  

Second, the Board notes that a reduction in rating is 
warranted only if medical evidence discloses that there has 
been (1) sustained material improvement in the condition, and 
(2) it is reasonably certain that such improvement will be 
maintained under the ordinary conditions of life.  In this 
case, the RO made no such findings, instead basing the 
reduction solely on the fact that the January 1993 VA medical 
examination indicated that the veteran's multiple sclerosis 
was asymptomatic at that time.  In its rating decision, the 
RO referenced no additional evidence beyond the January 1993 
VA examination to show any improvement in the veteran's 
condition was sustained.  Moreover, the RO did not consider 
whether any improvement in the veteran's multiple sclerosis 
was reasonably certain to continue under the ordinary 
conditions of life.  In that regard, the Board notes that the 
VA examiner in January 1993 recommended that the veteran 
return for treatment of any new neurologic symptoms.  Thus, 
it is clear that the examiner himself was uncertain that any 
improvement in the veteran's multiple sclerosis would be 
sustained.  

The Court in Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) 
held that a finding of material improvement in a veteran's 
condition, which would warrant reduction of disability 
rating, must be supported with comparison of previous and 
current physical conditions and that the RO must comply with 
its regulations before reducing an evaluation.  In the 
Board's opinion, all the evidence of record does not clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  This is especially true in light of the recent 
medical evidence submitted by the veteran's representative.  
Id.  (holding that when reduction in rating is based upon a 
single examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented).  

On the basis of the foregoing, the Board must conclude that 
the record supports the conclusion that the reduction of the 
rating from 40 to 30 percent, effective September 1, 1993, 
was improper; hence, restoration of the 40 percent evaluation 
from September 1, 1993 is warranted.


ORDER

Restoration of a combined 40 percent rating for multiple 
sclerosis is granted, subject to the controlling law and 
regulations governing the payment of monetary benefits.


REMAND

Under the provisions of 38 C.F.R. § 20.1304 (1998), when the 
Board receives evidence pertinent to the issue on appeal 
which has not yet been considered by the RO, it must refer 
such evidence to the RO for initial consideration and 
preparation of a supplemental statement of the case, unless 
this procedural right has been waived by the veteran or his 
representative.  In this case, attached to his written 
arguments, the veteran's representative submitted several 
documents, including a June 1999 medical opinion, as well as 
excerpts from the Merck Manual of Diagnosis and Therapy.  
However, no waiver is of record in this case.  In fact, the 
veteran's representative has requested that the matter be 
remanded so that June 1999 medical opinion can be considered 
in conjunction with the claim for an evaluation in excess of 
40 percent for multiple sclerosis.

In addition, as set forth above, the RO has not yet 
considered whether the veteran's bowel dysfunction and a 
mental disorder are manifestations of his multiple sclerosis.  
In that regard, applicable criteria provide that subjective 
residuals will be accepted when consistent with the disease 
and not more likely attributable to other disease or no 
disease.  Note following Diagnostic Codes 8000 to 8025.  The 
veteran has also reported other manifestations, including 
numbness, balance problems, forgetfulness, bladder problems, 
and impotence.  

In this case, these issues are inextricably intertwined with 
the issue of an evaluation in excess of 40 percent for 
multiple sclerosis.  Harris v. Derwinski, 1 Vet. App. 180 
(1991); Meyers v. Derwinski, 1 Vet. App. 127 (1991).  In the 
instant case, a determination that the veteran's psychiatric 
disability and bowel dysfunction (or any other claimed 
manifestation) is related to his multiple sclerosis would 
materially affect the issue of entitlement to an increased 
rating for multiple sclerosis.  

In view of the foregoing, the case is REMANDED for the 
following:

After undertaking any additional 
development deemed necessary, including 
obtaining any outstanding, pertinent 
evidence and affording the veteran any 
necessary medical examinations, the RO 
should adjudicate the issues of service 
connection for bowel dysfunction and a 
psychiatric disorder, secondary to 
multiple sclerosis.  Thereafter, the RO 
should readjudicate issue of entitlement 
to an evaluation in excess of 40 percent 
for multiple sclerosis, taking into 
account all objective and subjective 
manifestations of the veteran's 
disability as required by 38 C.F.R. 
§ 4.124a.  The RO should also adjudicate 
the veteran's claim of entitlement to a 
TDIU.  

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

